DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on June 8, 2021 for the application filed October 7, 2015 which claims priority to a provisional application filed on October 9, 2014. Claims 1, 3, 5-13 and 15 have been amended and claims 2 and 14 have been cancelled. Claims 1, 3-13 and 15 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a continuous data capturing unit configured/adapted for, a data processing unit configured/adapted for, a predictive model generator configured/adapted for, and the subsequent limitations in claims 11, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The corresponding structure of a continuous data capturing unit is interpreted as a computing device which monitors and records clinical data and vital signs as discussed in paragraph [0043]. The corresponding structure of a data processing unit is interpreted as a computing device which processes clinical data and vital signs using algorithms and models as discussed in paragraphs [0038] and [0044]. The predictive model generator is interpreted as a computing device which generates models or algorithms using regression tree analysis or equivalents as discussed in paragraphs [0038] and [0045]. The continuous data capturing unit is further interpreted as performing generic data gather and storing functions and the data processing unit and predictive model generator are further interpreted as performing specialized computing functions according to the algorithms discussed in paragraph [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1 and 3-10 are directed towards a method for predicting a physiological condition of a patient (i.e. a process) which is a statutory category. Claims 11-13 and 15 are directed towards a system for predicting a physiological condition of a patient (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 11 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter grouping of abstract ideas. The abstract idea (identified in bold) recited in representative claim 1 is identified as: 
developing a clinical database containing a clinical data captured from a plurality of historical patients having similar patient profiles, wherein the clinical data comprises physiological data, vital signs, demographic details, pretreatment symptoms, treatments, and responses thereto, of the plurality of historical patients;
identifying one or more recovery patterns for the similar patient profiles which exhibits likewise response to a selected treatment regime; 
utilizing the one or more recovery patterns for learning a behavioral response of a physiological parameter of the patient; 
creating a prediction model to enable classification of one or more similar patient profiles from existing recovery patterns of known symptoms and known responses to at least one treatment regime;
predicting the physiological parameter of the patient based on the physiological data of the patient as an input to the prediction model; and 
determining accuracy of predicted physiological parameter by comparing output of the prediction model with the captured clinical data using a regression tree. 
These identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations identified as the abstract idea are merely a series of mental steps a care giver would go through when determining possible treatments and outcomes of a patient given access to historical patient data, general knowledge and current patient data. Essentially the claims recite a process which can be performed in the human mind and on pen and paper. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that the additional elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements of automatic classification, a continuous data capturing unit, a data processing unit and a predictive model generator are considered to be similar to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (i.e. how the data is captured, how patterns are identified and how models are generated and used, etc...). 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept. After evaluation, there is no indication that the an additional element or combination of elements adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which would be indicative that an inventive concept may be present. The additional limitation of using a regression tree as part of the determining of predictive accuracy is determined to be well-understood, routine and conventional as evidenced by Langheier.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 3-5 and 12 merely describe what the data is and does not change the character of the data itself, and is no less abstract. Dependent claims 6-7 merely indicate that care plans may be ranked based on certain criteria, which is purely a mental process. Dependent claims 6-10 and 13 merely describe generic modeling techniques which are both simply mental processes and well-understood routine and conventional as described in the cited references. Dependent claim 15 merely insignificant extra solution activity, such as displaying data after deriving the data for 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1, 3-13 and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Pendergast et al. (U.S. Pub. No. 2007/0244724) in view of Langheier et al. (U.S. Pub. No. 2006/0173663).
Regarding claim 1, Pendergast discloses a method for predicting a physiological condition of a patient (Abstract), comprising: 
developing a clinical database containing a clinical data captured from a plurality of historical patients having similar patient profiles (Paragraphs [0020]-[0021] and [0029] and fig. 3 discuss and show creating a historic reference database which includes clinical data captured for multiple patients.), wherein the clinical data comprises physiological data, vital signs, demographic details, pretreatment symptoms, treatments, and responses thereto, of the plurality of historical patients (Paragraphs [0020]-[0021] and fig. 3 discuss and show that historic patient records in the historical reference database include physiological data, demographic data, vital sign monitoring data, caregiver documentation and diagnosis, construed as pretreatment symptoms, treatments given and outcome information.); 
identifying one or more recovery patterns for the similar patient profiles which exhibits likewise response to a selected treatment regime (Paragraphs [0024] and [0026]-[0027] discuss identifying similar historic patient records and identifying treatments and corresponding outcomes in the similar records.); 
utilizing the one or more recovery patterns for learning a behavioral response of a physiological parameter of the patient (Paragraph [0025] discusses that the historical data teaches how a parameter of a patient will evolve.); 
Paragraphs [0024] and [0026]-[0027] discuss creating algorithms to classify historical patient records as similar to real-time monitoring data using corresponding outcomes of historical symptoms and responses to treatments.);
predicting the physiological parameter of the patient based on the physiological data of the patient as an input to the prediction model (Paragraphs [0007] and [0024]-[0027] discuss that the current patient physiological monitoring parameters are input into the algorithm to predict outcome parameters of a patient which correspond to a treatment. Also see fig. 3.).
Pendergast does not appear to explicitly disclose, but Langheier teaches that it was old and well known in the art of predicting medical outcomes at the time of the invention/filing to perform determining accuracy of the predicted physiological parameter by comparing output of the prediction model with the captured clinical data using a regression tree (Langheier, paragraph [0059]-[0064] discuss comparing training data sets and testing data sets to determine the accuracy of the output of the prediction models. Paragraph [0113] discusses that the model accuracy is determined using a decision tree. Paragraph [0041] discuss that the data may be continuous, making the decision tree a regression tree. Also see figs. 7 and 12.) to improve model quality and validate accuracy in new populations and subgroups (Langheier, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting medical outcomes at the time of the invention/filing to modify the system of 

Regarding claim 2, Pendergast further discloses providing the current physiological data of the patent as an input to the prediction model; and predicting the physiological parameter of the patient ahead of time (Paragraphs [0007] and [0025]-[0027] discuss that the current patient physiological monitoring parameters are input into the algorithm to predict outcome parameters of a patient which correspond to a treatment.).

Regarding claim 3, Pendergast further discloses wherein the physiological parameter comprises of a continuous cardiac output (CCO) of the patient (Paragraphs [0014]-[0015] discuss that the monitoring parameters may be for continuous cardiac output, which when applied to the algorithm, would predict the outcome of a treatment pertaining to continuous cardiac output.).

Regarding claim 4, Pendergast further discloses wherein the demographic data comprises of the age of the patient (Paragraph [0020]), but does not appear to explicitly disclose demographic data comprises of the race and sex of the patient.
However, Langheier teaches that it was old and well known in the art of predicting medical outcomes at the time of the invention/filing to utilize demographic Langheier, paragraphs [0035] and [0098]) to allow predictive models to change based on the identification of new factors (Langheier, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting medical outcomes at the time of the invention/filing to modify the demographic data of Pendergast to include the race and sex of the patient, as taught by Langheier, in order to allow predictive models to change based on the identification of new factors.

Regarding claim 7, Pendergast further discloses wherein the prediction model is adapted to learn patterns from the clinical data and identify patterns which shows similar patterns across different patients (Paragraphs [0023], [0026]-[0027] and [0029] discuss that the algorithm is configured to continuously correlate input monitoring data with similar patient outcomes and parameters across different patients.).

Regarding claim 8, Pendergast does not appear to explicitly disclose, but Langheier teaches that it was old and well known in the art of predicting medical outcomes at the time of the invention/filing wherein the regression tree is used to generate a collection of rules with regression models (Langheier, paragraph [0113] discusses that the decision tree is used to generate a comprehensive model, construed as a set of rules, with prediction models. As discussed in paragraph [0041] continuous data is used for the modes, making the models regression models. Also see fig. 7) to Langheier, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting medical outcomes at the time of the invention/filing to modify the system of Pendergast such that the regression tree is used to generate a collection of rules with regression models, as taught by Langheier, in order improve model quality and validate accuracy in new populations and subgroups.

Regarding claim 9, Pendergast does not appear to explicitly disclose, but Langheier teaches that it was old and well known in the art of predicting medical outcomes at the time of the invention/filing wherein determining the accuracy of the prediction of the physiological parameter comprises of: splitting the captured clinical data into one or more training data sets and testing data sets; creating a rule based model using the one or more training data sets, wherein the rule based model corresponds to the prediction model; estimating the predicted physiological parameter from the one or more testing data sets; and determining the accuracy of the predicted physiological parameter by comparing an output of the rule based model with the captured clinical data (Langheier, paragraphs [0032]-[0037],  [0059]-[0064] and [0113] discuss creating and choosing prediction models (a rule based model) based on accuracy by separating testing data sets and training data sets to estimate parameters from the testing data sets and comparing the testing and training data sets to determine accuracy.) to improve model quality and validate accuracy in new populations and subgroups (Langheier, paragraph [0089]).


Regarding claim 10, Pendergast as modified by Langheier further discloses wherein one of a squared error or correlation metric is implemented to validate the accuracy of predicted physiological parameter (Langheier, paragraph [0059] discusses using the concordance index (c-index) to validate the predictive accuracy of the model, construed as a correlation metric.).

Regarding claim 11, Pendergast discloses a system for predicting a physiological condition of a patient (Abstract), comprising: 
a continuous data capturing unit configured for (Paragraph [0014] a monitoring device.): 
monitoring a plurality of patients during post-surgery recovery (Paragraphs [0014]-[0016] discuss that the monitoring devices monitors patients after surgery.); and 
Paragraphs [0020]-[0021] and [0029] and fig. 3 discuss and show the monitoring device creating a historic reference database which includes clinical data captured for multiple patients and that historic patient records in the historical reference database include physiological data, demographic data, vital sign monitoring data, caregiver documentation and diagnosis, construed as pretreatment symptoms, treatments given and outcome information.); 
a data processing unit configured for (Paragraphs [0018]-[0019] and [0026] discuss a historical reference database which performs processing.): 
identifying one or more recovery patterns for the similar patient profiles which exhibits likewise response to a selected treatment regime (Paragraphs [0024] and [0026]-[0027] discuss the historical reference database identifying similar historic patient records and identifying treatments and corresponding outcomes in the similar records.); 
utilizing the one or more recovery patterns for learning the behavioral response of a physiological parameter of a patient (Paragraph [0025] discusses that the historical data in the historical reference database teaches how a parameter of a patient will evolve.); and 
a predictive model generator configured for (Paragraphs [0018]-[0019] and [0026] discuss a historical reference database which performs processing using generated algorithms.): 
Paragraphs [0024] and [0026]-[0027] discuss that the historical reference databases creates algorithms to classify historical patient records as similar to real-time monitoring data using corresponding outcomes of historical symptoms and responses to treatments.); 
predicting the physiological parameter of the patient based on the captured physiological data of the patient as an input to the prediction model (Paragraphs [0007] and [0024]-[0027] discuss that the current patient physiological monitoring parameters are input into the algorithm of the historical reference database to predict outcome parameters of a patient which correspond to a treatment. Also see fig. 3.).
Pendergast does not appear to explicitly disclose, but Langheier teaches that it was old and well known in the art of predicting medical outcomes at the time of the invention/filing to perform determining accuracy of the predicted physiological parameter by comparing output of the prediction model with the captured clinical data using a regression tree (Langheier, paragraph [0059]-[0064] discuss comparing training data sets and testing data sets to determine the accuracy of the output of the prediction models. Paragraph [0113] discusses that the model accuracy is determined using a decision tree. Paragraph [0041] discuss that the data may be continuous, making the decision tree a regression tree. Also see figs. 7 and 12.) to improve model quality and validate accuracy in new populations and subgroups (Langheier, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting medical outcomes at the time of the invention/filing to modify the system of 

Regarding claim 12, Pendergast further discloses wherein the physiological parameter comprises of a continuous cardiac output (CCO) of the patient (Paragraphs [0014]-[0015] discuss that the monitoring parameters may be for continuous cardiac output, which when applied to the algorithm, would predict the outcome of a treatment pertaining to continuous cardiac output.).

Regarding claim 15, Pendergast further discloses a display unit adapted to display the predicted physiological parameter of the patient received from the data processing unit (Paragraphs [0015], [0017] and [0025] discuss a display for displaying the predicted outcome parameters of the patient prior to implementing a treatment.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pendergast et al. (U.S. Pub. No. 2007/0244724) in view of Langheier et al. (U.S. Pub. No. 2006/0173663) and Adler et al. (Hemodynamic Assessment and Monitoring in the Intensive Care Unit: an Overview).
Regarding claim 5, Pendergast further discloses wherein the physiological data comprises of heart rate values, blood pressure levels, oxygen saturation levels and a plurality of other data (Paragraphs [0014] and [0020]-[0021]), but does not appear to 
However, Adler teaches that it was old an well known in the art of patient monitoring at the time of the invention/filing to monitor and record physiological data which of: arterial pressures (systolic, diastolic and mean) (AR) (Adler, page 2, section Non-Invasive Blood Pressure (NIBP) Measurement); central venous pressure (CVP/RA) (Adler, page 4, section Central Venous Catheters and Central Venous Pressure (CVP)); pulmonary artery pressure (PA/PAP) (Adler, page 6, section Swan-Ganz Catheters); peripheral capillary oxygen saturation (SpO2) (Adler, page 2, section Methemoglobin); mixed venous oxygen saturation (SvO2) (Adler, page 6, section Swan-Ganz Catheters); core body temperature (CBT) (Adler, page 2, section Temperature); and continuous systemic vascular resistance (CSVR) (Adler, page 6, section Swan-Ganz Catheters) to improve outcomes in perioperative patients (Adler, page 1, section Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art of patient monitoring at the time of the invention/filing to modify the physiological data of Pendergast to include the data above, as taught by Adler, in order to improve outcomes in perioperative patients.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast et al. (U.S. Pub. No. 2007/0244724) in view of Langheier et al. (U.S. Pub. No. 2006/0173663) and Jenkins et al. (U.S. Pub. No. 2005/0080462).
Regarding claims 6 and 13, Pendergast as modified by Langheier further teaches that standard methods may be used for imputation of missing values (Langheier, paragraph [0044]), but does not appear to explicitly disclose preforming pre-processing of the captured clinical data of the patient, where the captured clinical data is imputed with linear interpolation to obtain missing data streams in the captured clinical data.
Jenkins teaches that it was old and well known in the art of patient screening at the time of the invention/filing to include preforming pre-processing of the captured clinical data of the patient, where the captured data is imputed with linear interpolation to obtain missing data streams in the captured clinical data (Jenkins, paragraph [0100] discusses processing captured patient data by imputing missing data through linear interpolation to determine patient parameter patterns and to yield more conservative predictions.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient screening at the time of the invention/filing to modify the method and system of Pendergast to preform pre-processing of the captured clinical data of the patient, where the captured data is imputed with linear interpolation to obtain missing data streams in the captured data, as taught by Jenkins, in order to yield more conservative predictions.

Response to Arguments
Applicant’s arguments filed June 8, 2021 with respect to claims 1, 3-13 and 15 being rejected under 35 U.S.C, §112(a) have been fully considered and are persuasive.  The rejected under 35 U.S.C, §112(a) of 1, 3-13 and 15 has been withdrawn. 

Applicant's arguments filed June 8, 2021 regarding claims 1, 3-13 and 15 being rejected under 35 U.S.C §101 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea within the grouping of a mental process as a machine is needed to perform the claimed steps because a human cannot develop a clinical database, identify recovery patterns or create a prediction model. Specifically, the Applicant argues that a human cannot collate and identify recovery patterns from a large amount of clinical data of patient with similar patient profile asserting that it is nearly impossible for a human to do this.
However, the claimed database does not specify that it is large enough such that a human could not create it or utilize it to identify patterns and the prediction model is recited at such a high level of generality that it could simply be a thought process which correlates inputs to predictive outputs. For example, a physician routinely collects data of patients and utilizes it to identify trends that can be applied to current patients in order to predict an outcome or physiological parameter with respect to a treatment option. 

Applicant argues that the claimed invention requires a particular machine to implement the invention. However, predictive modeling is routinely done on general purpose computers as evidenced by Pendergast and Langheier.

The Applicant also asserts that the system provides an improvement to known prior art systems by improving the accuracy of predictions and imputing missing data. However, while this may be an improvement, it does not an improvement to a technology (i.e. the models themselves), but rather it simply implements the abstract idea on computers (i.e. automating a process performed by a human) using well-understood, routine and conventional techniques (i.e. regression trees, regression models, linear interpolation, etc.) as evidenced by Pendergast, Langheier and Jenkins.

Applicant's arguments filed June 8, 2021 regarding claims 1, 3-13 and 15 being rejected under 35 U.S.C §102/103 have been fully considered but they are not persuasive.
Applicant argues that Pendergast does not disclose creating the prediction model, predicting the physiological parameter or determining the accuracy of the predicted physiological parameter steps. Specifically the Applicant asserts that the input to the prediction model are based on the recovery patterns of known symptoms and known responses to at least one treatment regimen. 
However, claim 1 recites that the input to the prediction model is physiological data of the patient. It appears that the claims recite a model which inputs patient physiological data and outputs a predicted physiological parameter based on identified 

Applicant appears to argue that the sending of the historical patient record is not the same as predicting the physiological parameter. However, the record itself (which includes the physiological parameter) is the prediction in Pendergast. Applicant should amend the claims to further define the prediction.

Arguments with respect to the accuracy are taught by Langheier.

Applicant argues that the linear interpolation follow-up weight change data of Jenkins used in claim 9 is not the same as using it for the clinical data in claims 6 and 13. However, Langheier teaches imputing missing clinical data and Jenkins is only used to show that linear interpolation is a standard imputation technique.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEVIN C HEIN/Examiner, Art Unit 3686